:   .,




                 OFFICE   OF THE ATTORNEY GENERAL          OF TEXAS
                                    AUSTIN




                     Art1010 684sI, 900.
         Oitll  Statatw,    19S5, aa lend
         roil088 t




                                         00 •~ r0mnt       . . . .
                                 8no r looh oh114 th e lPP lr
                               .OO) per month oat11 mob o&lld
                                o r llgbteea (18) rear81 . . .*
                        r lottar lkla(      98 to wnrtr#     tbl8    ltattutory
         prorlrlon   1s a8 ronon:
.




    immrablo        Mama sattwrlel4              - pa&a t


                    lultb furlher            to roar raoent
                                          rorennor
             oplnloa In 8bloh you rtato    that     ywn88 te
             slnora wba are ratltlcrd   to boner r ta wdor
             Artlole It48-• aboold be ~4e to tbo guer61aa
             or the wtate,   If oao, mid Ii aat than ~to t&e
             ooaaty olart..
                   WI* quaatlon now arirra a1 to wbetbor or
             not asob payment lbs~ld ba roaaldrred l  eprratoly
             or oollootlval~.     Tvr lnstraoe  mob oblld la
             mtltlad    to @3.00 par month rhioh would amount
             to        ror  a 4 par prriod ld tbIa mount
                 P
             wou d rroood tbr. 3SSOMSIWB ubloh auy k pal6
             to the nglrtry     of tbe aourt.
                    *In rlew of 8ha rbove w             wnrla rppreolata
             your ruling        on tJn ~ol~oorI~       qu~atIoner
                    ‘1. Should rtoh mat4l~ paymat Do oonrieerd
                    aeprretoly?
                    lt.If aeoh mcatbly prrwnt    MT b oonaidord
                    aeparatolt, mnd lt la obWm8, from the sue vi
                    the ohlld,   that pa~ntm  to It aelleetIre4
                    will  mount to mm tbon $250, box lbould the
                    poywnta    be wdo and te ubom, sbero so ~uardlan
                    Or tba estate he8 been rppolntOd?”
                    Then    la no prorl tlon IO the stat&o            for a leap
    sum rettlrwnt          0r    thaae     henat8 an4       laoh wnth lypqmat
    la la rue        a wpmete            pafw Itlrlainc.
                                                from a llqoldrted
    rlair.      Eorawr,              tbJeotlon to the pa
                                we sea no                    nt 0r aurh
    kn0rit8     to tb8 0000tr   imr  : wider utlole   U1 r 4, V.A.C.8..
    for the us0 and knerit       or ibe nlnerl but,   It should be
    borna !B MiB&     the t Wdet’ th ,a ltlole,   the Ol*rk la not
    lutborltti    to bold wro tba L $250.00 of the rooumulated
    am$bl~     prpwata in th fun la or the rimor ot my we tlu.
.




               As 8 prrotloml   nabtor, due to tb* o-11    ln-
    rtmllmenta Intoltd     hen,  th el r p a o ea
                                               o r wk lnglepar~ta
    rltbdr~ralr  wulJ ba prohlbltlro  on& while both foma
    of rlt&drawala - I.e.,   by re&or (Irrrrdlauhip    or an-
    der tbo grootiun  0r brtlole Ulba,    V.r.0.s.  -- me
    pomlaslb1r,   w thlsk l (uardlmahlp   rd+la~ble   ln this
    OaU.
              3lnoo w kato held that then lpoathly paJmnt8
    are to be aonrldorad reporate paymnt8, it 18 not moeI-
    larr for us to 8n8wer your moon4 q\ii8tlOn.
                                     Your8 tory truly




                                                Dar14 ?iuntoh
                                                   Aaalctmt